Title: To James Madison from Benjamin Henry Latrobe, 15 May 1809
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Capitol May 15h. 1809.
The expenditure of the office of the Surveyor of the Public buildings prior to the death of the late clerk of the works were as follows:


Salary of the Clerk of the Works, Pr Annum

$1.400  


Office and house rent, from 150 to 250, say

200  


A Subordinate clerk appointed at the commencement of the Year 1808 being found absolutely necessary at 1.25 pr Day, say 300 days in each Year
}
375  


Total

$1.975.00.



Since the death of Mr Lenthall, I have refrained from nominating a Successor to his office, in order to propose to you the following arrangement, by which a very heavy portion of the duties of the clerk of the Works will fall to my share, but I shall gain the advantage of retaining my Son, who has been educated in the theory, and made Some progress in the practice of the profession, near me; & in return the public will derive the benefit of a considerable Saving in the annual expenduture of the office.
Instead of the clerk of the Works, I propose that Henry S Latrobe be


given to me as an assistant at the Salary of
$600


The former clerk continued
375


The office and house rent falls of course




  975




Former establishment
1.975


Proposed do
  975


Annual Saving 1809
$1.000


The Salary of my Son should you approve of this arrangement, to commence from the 1st of Jany. 1809—since when he has done the duties contemplated.
From the day of the death of Mr Lenthall to the first of January 1809 his salary and rent would have amounted to     $400     an addition to the Wages of the Master Carpenter was made in October last of 50 cts per day, say—150$ per annum and also to the Wages of the foreman of 25 cts or 75$ per annum in all 225.$—which in two years will exceed the saving by the delay of the apointment, by 50$.
Should this arrangement meet your approbation, I solicit that you will be pleased to signify the same to Mr Munroe, superintendant of the city of Washington, to whom the expenditures of the public buildings are entrusted. I have the honor to be With the highest respect,
